Citation Nr: 0933804	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  04-05 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The Veteran had active military service from February 1964 to 
February 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2008).

The Veteran's appeal was previously before the Board in April 
2005.  At that time, the Board reopened the Veteran's claim 
for service connection for PTSD and remanded it for further 
development and adjudication.  In March 2008, the Board 
remanded the Veteran's claim again as the Veteran had 
asserted additional in-service stressors and no attempt had 
been made to verify them.

In June 2008, a request was sent to the U.S. Army and Joint 
Services Records Research Center (JSRRC).  The response 
received was almost identical to that received previously in 
January 2004.  Again, the JSRRC failed to verify the 
Veteran's alleged stressors.

The Board notes, however, that one of the alleged stressors 
relates to an incident on the ship that carried the Veteran 
and his company (the 510th Engineer Company) from San 
Francisco to Vietnam.  The JSRRC confirmed that the 510th 
Engineer Company embarked on the U.S.N.S. General LeRoy 
Eltinge on May 13, 1965, and docked at Midway Island on May 
25, 1965.  From there, the Veteran's unit boarded the 
U.S.N.S. Barret and embarked on May 27, 1965, arriving at Cam 
Ranh Bay on June 14, 1965.  

As the Veteran claims that he witnessed a crew member of the 
ship, not a member of his unit, be beheaded by a cable line, 
the unit history of the 510th Engineer Company would clearly 
not be the source to look at for verification of this 
stressor.  Rather naval records, such as deck logs, would be 
the most likely to show the death of a crew member.  The 
JSRRC's response fails to indicate that it reviewed the deck 
logs for the U.S.N.S. General LeRoy Eltinge or the U.S.N.S. 
Barret and no request was made to the Modern Military Branch, 
National Archives at 8601 Adelphi Rd., College Park, MD 
20740, for copies of these records.  

The Board's prior remand instruction indicated that "any 
appropriate agency that has custody of any records" should 
be contacted.  The Board is obligated by law to ensure 
compliance with its directives, as well as those of the 
appellate courts.  Where the remand orders of the Board or 
the courts are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

Thus, on remand, efforts should be undertaken to obtain the 
deck logs of the U.S.N.S. General LeRoy Eltinge for May 1965 
and the U.S.N.S. Barret for May through June 1965.  
Thereafter, any records obtained should be reviewed in an 
attempt to verify the above alleged stressor.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Modern 
Military Branch, National Archives at 8601 
Adelphi Rd., College Park, MD 20740 and 
request copies of the deck logs of the 
U.S.N.S. General LeRoy Eltinge for the month 
of May 1965 and the U.S.N.S. Barret for May 
through June 1965.

2.  If it is determined that the Veteran was 
exposed to the asserted stressor in service, 
the RO/AMC shall then arrange for the Veteran 
to be accorded VA psychiatric examination. 
The entire claims file including a copy of 
this Remand must be made available to and 
reviewed by the examiner prior to the 
examination. 

The RO/AMC shall specify for the examiner the 
stressor or stressors that it has determined 
are established by the record and the 
examiner must be instructed that only those 
events may be considered for the purpose of 
determining whether the Veteran has PTSD as a 
result of exposure to a stressor in service.  
The examiner should address the following:

(a)  Review the previous and current 
psychiatric findings to obtain a true picture 
of the nature of the Veteran's psychiatric 
status and provide diagnoses of all current 
psychiatric disorders, to include PTSD.  The 
review should include the Veteran's service 
and personnel medical records.

(b)  If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify (1) 
whether each alleged stressor found to be 
established by the agency of original 
jurisdiction  was sufficient to produce PTSD; 
(2) whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a link 
between the current symptomatology and one or 
more of the inservice stressors found to be 
established and found to be sufficient to 
produce PTSD by the examiner.

The report of examination should include the 
complete rationale for all opinions 
expressed.  If the examiner concludes that an 
opinion cannot be offered without a resort to 
speculation, it should be indicated.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




